October 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                    KRISTOFER THOMAS KASTNER, Appellant

NO. 14-11-00445-CV                         V.

     THE KROGER CO., ANN POTTER AND MELINDA COOMBS, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, The Kroger Co.,
Ann Potter and Melinda Coombs, signed, May 6, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.